DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45, 47-55, 58-60, 64-66, 71-76 and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iliopoulos et al. [US 2010/0310128 A1].

Regarding claim 45, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) designating a substrate or portion thereof to be monitored (Fig. 1, item 10); 
b) applying a pattern on the substrate (Fig. 2 item 11); 
c) imaging the pattern with equipment that captures the image of the pattern (Fig. 1, 12, Fig. 2, 23); 
d) storing the image captured in step (paragraph [0022]) c); and 


Regarding claims 47-50, Iliopoulos et al. discloses wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint (paragraph [0050]).

Regarding claims 51-55, 58, 59 and 66, Iliopoulos et al. discloses including storing the image captured in step c) in a database, wherein steps c) and d) are repeated over time intervals (paragraphs [0022], [0137]), and wherein monitoring of one or more conditions of the structure or portion thereof is carried out, wherein monitoring one or more conditions comprises conducting Digital Image Correlation (DIC) or thermography NDT to compare the historical imaging results to current, including determining whether slight changes of the structure or portion thereof have taken place, including implementing machine learning by operating a computer with software containing instructions to determine the structural changes that have been indicated by one or more prior actions of an operator of the system to be of interest or warrant a closer view, and applying the parameters of the changes to the compared images of the structure or portion thereof that caused the operator of the system to be of interest or warrant a closer view to the software so that the software programs itself through changes that the software makes to itself, to detect those changes when they are present in images being compared, in a further analysis, wherein structural changes comprise one or more of changes in shape, in 3D 

Regarding claim 60, Iliopoulos et al. discloses wherein the pattern comprises a random dot pattern (as shown in Figs. 4-6).

Regarding claims 64, 65 and 83, Iliopoulos et al. discloses including conducting a finite element analysis (FEA) comparison to determine local 3D displacement and strain requirements and limits, wherein said database includes 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored, and wherein the method includes determining from displacements between the invisible pattern imaged at at least two different time intervals, whether a threshold limit or requirement has been met or exceeded, wherein said 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored are compared against one or more of a manufacturing reference, delivery reference, previous year reference, and previous inspection reference, (as shown in Figs. 2 and 3, steps 24-45).

Regarding claims 71-76, Iliopoulos et al. discloses wherein a robot is positioned for conducting DIC imaging of the substrate or portion thereof, wherein the robot is used to carry out imaging of the substrate or portion thereof, wherein the robot uses patterning or coding to .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 46, 56, 57, 61-63, 67-70, 77-82, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. in view of Stephens, Jr. [US 6,644,764 B2].

Regarding claim 44, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) optically capturing a pattern of a substrate (10), wherein the substrate has a pattern applied thereon (as shown in Figs. 4-6), and wherein the pattern includes a pattern of random indicia (Fig. 1, 12, Fig. 2, 23); 
b) measuring the pattern to determine the condition of the substrate (as shown in Figs. 2 and 3, steps 24-45); 
c) providing one or more optically discernable captured image pattern of the substrate (Fig. 1, 12, Fig. 2, 23), 
d) wherein said pattern of the substrate includes captured image pattern of the substrate (as shown in Figs. 4-6); 
e) wherein said pattern comprises indicia (as shown in Figs. 4-6); and 
f) wherein measuring the pattern to determine the condition of the substrate includes aligning and carrying out a comparison of historical captures of the pattern to determine whether changes have taken place in the structure (as shown in Figs. 2 and 3, steps 24-45); and 
g) wherein said substrate comprises the object to be tested (as shown in Figs. 4-6).

Iliopoulos et al. does not teach wherein the pattern comprises one or more of a pattern of random dots and one or more codes, including applying with an invisible coating one or more QR Code Targets, wherein the one or more codes comprise a locational reference and comprise indicia for strain measurement, wherein said locational reference represents information about the location of the substrate or portion thereof being monitored.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a pattern of random dots and one or more codes, wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint, as taught by Stephens, Jr. in the method of Iliopoulos et al. because such a modification permits very high density barcode information to be imprinted for performing a verification procedure using the electronically captured image (Col. 1 lines 45 – Col. 2 lines 22 of Stephens, Jr.).

Regarding claims 46, 56, 57, 61-63, 67-70, 77-82 and 84, Iliopoulos et al. discloses the method for conducting structural health monitoring of a substrate, as applied above.

Iliopoulos et al. does not teach wherein the pattern comprises one or more of a pattern of random dots and one or more codes, including applying with an invisible coating one or more QR Code Targets.
However, Stephens, Jr. discloses printing an invisible identification pattern such as a barcode on the print medium which is invisible to the naked eye under normal ambient 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pattern of random dots and one or more codes, wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint, as taught by Stephens, Jr. in the method of Iliopoulos et al. because such a modification permits very high density barcode information to be imprinted for performing a verification procedure using the electronically captured image (Col. 1 lines 45 – Col. 2 lines 22 of Stephens, Jr.).

Response to Arguments

Applicant’s arguments with respect to claims 44-85 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882